                                                    USDC
Case 1:20-cv-01652-GHW Document 23 Filed 08/19/20 Page 1 of SDNY
                                                            4
                                                    DOCUMENT
                                                    ELECTRONICALLY FILED
                                                    DOC #:
                                                    DATE FILED: 8/19/20




                                MEMORANDUM ENDORSED
Case 1:20-cv-01652-GHW Document 23 Filed 08/19/20 Page 2 of 4
Case 1:20-cv-01652-GHW Document 23 Filed 08/19/20 Page 3 of 4
          Case 1:20-cv-01652-GHW Document 23 Filed 08/19/20 Page 4 of 4




Application granted. The Court will hold a conference call regarding Plaintiffs' proposed motion to
compel on August 24, 2020 at 1:00 p.m. The parties are directed to use the conference call dial-in
information and access code noted in the Court’s Emergency Rules in Light of COVID-19 available
on the Court’s website, and are specifically directed to comply with Emergency Rule 2(C).

SO ORDERED.
                                                                  _____________________________________
Dated: August 18, 2020
                                                                         GREGORY H. WOODS
New York, New York
                                                                        United States District Judge
